Mr. Chief Justice Clarity delivered the opinion of the court: The claimant was employed by the State of Illinois as a State Agent for the Department of Agriculture, Division of Animal Industry in 1923 at a salary of $175.00 per month; that by an Act of the Legislature of the State of Illinois, effective July 1st, 1923, an appropriation went into effect providing for the employment of twelve State agents of the Department of Agriculture, Division of Animal Industry at $2,-400.00 per year. This appropriation was re-enacted by the Legislature of 1925, and that claimant did not participate in this salary until July 1st, 1926. It appears to the court that it was the intention of the Legislature to pay men in the capacity of claimant during the period between July 1st, 1923, and July 1st, 1926, a salary of $200.00 per month, which would be $25.00 per month during that period over what the claimant received, making a total of Nine Hundred ($900.00) Dollars, that would be due the claimant. The claimant makes claim for interest which we do not feel the claimant should be allowed. It further appears that there is nothing in the record that would indicate any failure on the part of claimant in performing the duties of his employment and it did appear that the Legislature intended that claimant should have $200.00 per month for such employment. Therefore it is recommended that claimant be allowed the sum of Nine Hundred ($900.00) Dollars.